                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




JERMEY LEONARD WOODMAN,                                              Case No. 2:16-cv-01876-CL

               Petitioner,                                                                ORDER
       V.

BRIGETTE AMSBERRY,

               Respondent.


CLARKE, Magistrate Judge:

       Petitioner brings this federal habeas corpus petition under 28 U.S.C. § 2254 and

challenges his murder conviction. Respondent argues that the petition is barred by the relevant

one-year statute of limitations and must be dismissed. Petitioner maintains that the statute of

limitations should be equitably tolled for more than seven years because his severe mental

impairments prevented him from filing a timely petition. See Bills v. Clark, 628 F.3d 1092, 1099-

1100 (9th Cir. 2010).

       Petitioner was convicted of murdering a man who had sexually abused him as a teenager.

Petitioner asserts that, after his conviction and incarceration, his mental health symptoms

worsened and led to suicidal ideation whenever he thought about the circumstances of his


1   -ORDER
conviction and the abuse he endured. Petitioner argues that he could not pursue a federal habeas

petition for several years without risking his mental stability and heightening his suicidal

tendencies. Petitioner concedes that he was "not in crisis during the entire period for which he

seeks equitable tolling" but maintains that challenging his conviction at that time "would require

him to recall memories which put him at life-threatening risk." Pet'r Br. at 5-6 (ECF No. 31 ).

       The record shows that petitioner has suffered from serious mental health issues since his

conviction, including post-traumatic stress syndrome, anxiety, depression, and suicidal ideation.

See generally Pet'r Exs. (ECF No. 31-1). Petitioner's symptoms cyclically worsened and

improved during the pendency of his state petition for post-conviction relief (PCR), and at one

point he was placed on suicide watch for two days. Id. at 29, 600, 602-06, 609-12, 614,616, 623-

24. The record is unclear whether and to what degree the stress associated with the PCR petition

caused petitioner's worsening symptoms and suicidal thoughts. See, e.g. id. at 614, 623-24.

       The record further reflects periods between 2008 and 2016 when petitioner was stable

and did not appear to suffer from disabling mental health symptoms. Pet'r Exs. at 18, 29-30, 39-

40, 44-46, 49-51, 53-58, 67-69, 78-79, 83, 99-100, 574. At the same time, petitioner's periods of

stability were interspersed with periods of increased anger, anxiety, depression, and thoughts of

self-harm. Id. at 19-20, 26-27, 47-48, 52, 61-64, 101-02, 120-21, 171, 215-20, 536, 545-47, 576,

579, 583-84, 614-16, 623. Again, it is not entirely clear whether petitioner's mental state during

these periods "rendered him unable personally to prepare a habeas petition and effectuate its

filing" and "made it impossible to meet the filing deadline." Bills, 628 F.3d at 1100.

       Petitioner moves for an evidentiary hearing "to introduce further evidence of his mental

health impairments, including but not limited to live testimony from a mental health expert."

Pet'r Sur-Reply at 7 (ECF No. 53). I agree that an evidentiary hearing and testimony from a


2   -ORDER
mental health expert or a provider, in particular, would be helpful to further develop the record

and determine whether petitioner's mental impairments prevented him from filing a timely

federal habeas petition.

                                          CONCLUSION

       Petitioner's request for evidentiary hearing is GRANTED. Within 14 days from the date

of this Order, counsel shall confer regarding the potential date, place, time, and length of the

hearing and the number of witnesses. Counsel shall then contact Rebecca Moore via email at

Rebecca Moore@ord.uscourts.gov to schedule a telephonic status conference to discuss these

matters with the court.

IT IS SO ORDERED.

       DATEDthis i~ dayofSeptember,2019.




                                              United States Magistrate Judge




3   -ORDER
